Chief Judge Breitel (concurring).
I concur in result and subscribe to the opinion of Judge Jasen. I do so however on the constraint of the controlling Supreme Court cases which at this time place undue burdens of proof on the defamed, whether public officials or private persons injected into the arena of public interest. For an illustration, I find it virtually impossible to bear the burden of proving that one is not "corrupt” or "probably corrupt”. Moreover, ordinarily, the test of clear and convincing evidence of malice would be one addressed as an evidence-weighing standard for fact finders to follow rather than a standard applied as a matter of law on summary judgment. Yet the present state of the law as declared by the Supreme Court makes necessary the implications and analysis cogently drawn by Judge Jasen. Consequently, I vote to reverse and grant summary judgment in accordance with the majority opinion.